IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                              No. 01-30740



KRISTEN K. WHITE, Individually and on
behalf of others similarly situated,
                                              Plaintiff-Appellee,

                                   versus

IMPERIAL ADJUSTMENT CORPORATION, et al;
                                              Defendants

IMPERIAL ADJUSTMENT CORPORATION;
IMPERIAL FIRE AND CASUALTY COMPANY,
                                              Defendants-Appellants.




           Appeal from the United States District Court
               For the Eastern District of Louisiana
                            (99-CV-3804)

                              June 10, 2002



Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This is an appeal from the certification of a class under Rule

23 F.R.C.P.      It is plain that the order certifying the class must

be vacated.      Class members consist of “all persons whose consumer

reports   were    provided   to   Imperial   Adjustment    Corporation   or


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Imperial Fire and Casualty Company for an impermissible purpose

under      the   Fair   Credit    Reporting    Act   for   December   20,   1997"

(emphasis supplied).           A class defined by persons injured by any

violation of the act, an act that can be violated in many distinct

ways, is too amorphous.

       The able district judge may have intended the definition as a

shorthand for a discrete set of persons that the parties have

otherwise identified, such as those persons whose credit histories

were ordered by defendant in an effort to locate them.                  This is

surmise, and even it has its difficulties since it is not clear

that illegality even among such a defined group is determinable on

a class as distinguished from an individual basis.

       We do not foreclose further consideration by the district

court of a possible class.             We mention the “location” claimants

because although inadequate alone, it does have the virtue of

attempting to define a class injured by an act or practice, the

legality     of   which   is     at   issue.    Contrast,    for   example,   the

difference between a class including “all persons injured by Acme’s

violations of the securities laws” and “all persons who purchased

the securities of Acme between X and Y dates.”1

       VACATED and REMANDED.




       1
          See Forbush v. J.C. Penney Co., Inc., 994 F.2d 1101, 1105
  th
(5     Cir. 1993).

                                          2